Title: To George Washington from William Lord Stirling Alexander, 23 December 1782
From: Alexander, William Lord Stirling
To: Washington, George


                        
                            Dear Sir
                            Albany Decemr 23d 1782.
                        
                        Your Excellency’s of the 17th inclosing one to Col. Willet came duely to hand, and the enclosure forwarded.
                            Col: Olney on receipt of my letter of the 17th thought it necessary to see me before Carryg it into execution, he Came
                            down on friday and returned the same fully satisfied as to the points he was doubtfull of; I made some addition to his
                            Instructions, and wrote a letter to the Officer who is to execute the busyness: and I am not without hopes that Mr
                            Chittenden will be an active hand in it ’till he Comes to know the real intention of it. Copies of the two last mentioned
                            papers are enclosed. I have the honor to be your Excellency’s Most Obedient and Most Humble Servant
                        
                            Stirling,

                        
                     Enclosure
                                                
                            
                                Sir,
                                Albany December 20th 1782
                            
                            When you arrive at Arlington you are to call on Governor Chittenden with my Compliments, and ask his
                                advice with regard to the best method of apprehending the Deserters you are in pursuit of, and his assistance in
                                procuring you Sleighs and Horses, and his recommendation to all the Officers Civil & Military in each Township
                                you are to go through to do the Like, for which services you are to give your orders on the A.D.Q.M. at this post—and
                                they shall be punctually paid. You will pass through the Towns of Arlington, sunderland Straton, New Fane, and
                                Brattleburgh, at the two last of which I am told there are a number of Deserters. You will detach to the right and
                                left as you find necessary. In case you should in any place be in want of provision you will draw for the amount of
                                them on Colonel Wm Duer Contractor at this Place who will punctually pay the same. I am &c. &c.
                        
                        
                     Enclosure
                                                
                            
                                Sir,
                                Albany December 20th 1782
                            
                            On considering the instructions I sent you on the 17th I think it will be best that you order the Party
                                you send into the Grants to cross Connecticut River from Brattleburgh into New Hampshire and then proceed southwardly
                                as low down as Sunderland in Massachusetts—there recross the River and proceed to sheffield, then to Sharon, then Fish
                                Kill, and then to Head Quarters at Newburgh. When the Officer is at Sunderland he should send me an express to let me
                                know the event. I am, &c., &c.
                        
                        
                    